                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRANDEN ROBINSON,                                  Case No. 18-cv-06814-HSG
                                   8                    Plaintiff,                          ORDER GRANTING EXTENSION OF
                                                                                            TIME TO FILE SUMMARY
                                   9             v.                                         JUDGMENT MOTION; DENYING
                                                                                            SUMMARY JUDGMENT MOTION
                                  10     A. JACKSON,                                        WITHOUT PREJUDICE TO REFILING
                                  11                    Defendant.                          Re: Dkt. Nos. 19, 20
                                  12
Northern District of California
 United States District Court




                                  13          Defendant Jackson has filed a second request for an extension of time to file his dispositive
                                  14   motion. Dkt. No. 19. He states that he has been unable to obtain a declaration from a critical
                                  15   witness, Deputy Sean Reid, because Deputy Reid unexpectedly went out on medical leave and is
                                  16   unavailable. Id.; see also Dkt. No. 20-2 at 2.
                                  17          Good cause being shown, Defendant Jackson’s second request for an extension of time to
                                  18   file his dispositive motion is granted. Dkt. No. 19. Defendant Jackson shall file his dispositive
                                  19   motion by August 28, 2019, or when he has obtained the declaration from the witness, whichever
                                  20   is earlier. Plaintiff’s opposition to the summary judgment or other dispositive motion must be
                                  21   filed with the Court and served upon defendant no later than 28 days from the date the motion is
                                  22   filed. Defendant Jackson shall file a reply brief no later than 14 days after the date the opposition
                                  23   is filed. The motion shall be deemed submitted as of the date the reply brief is due. No hearing
                                  24   will be held on the motion.
                                  25          Defendant Jackson has filed a summary judgment motion with this court, but indicates that
                                  26   he intends to later supplement his motion with a declaration from Deputy Reid. In light of the
                                  27   Court’s grant of an extension of time and in the interests of judicial efficiency, Defendant
                                  28   Jackson’s summary judgment is DENIED without prejudice to re-filing by August 28, 2019 when
                                   1   he has obtained the declaration from Deputy Reid.

                                   2            This order terminates Dkt. Nos. 19 and 20.

                                   3            IT IS SO ORDERED.

                                   4   Dated:    6/21/2019
                                   5                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   6                                                   United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
